Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 26, 2019

                            No. 04-18-00861-CR & 04-18-00862-CR

                                          Juan ORTIZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2017CR7171, 2018CR0457
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER

       By order dated May 17, 2019, we abated these appeals to the trial court for an
abandonment hearing. See TEX. R. APP. P. 38.8(b)(2). The trial court found appellant desires to
prosecute his appeals and appointed counsel had not abandoned the appeals. Accordingly, by
order dated August 1, 2019, we reinstated the appeals on the docket of this court and ordered
appellant’s brief to be filed no later than August 19, 2019. The brief has not been filed.

        Appellant’s attorney is ORDERED to respond to this court in writing within ten days of
the date of this order. The response should state a reasonable explanation for failing to timely
file the brief and demonstrate the steps being taken to remedy the deficiency. If appellant’s
attorney fails to file an adequate response within ten days, this appeal will be abated to the trial
court for a second abandonment hearing, and the trial court will be asked to consider whether
sanctions are appropriate. TEX. R. APP. P. 38.8(b)(2).


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2019.
___________________________________
KEITH E. HOTTLE,
Clerk of Court